DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and amended claims filed on July 25, 2022.  Claims 1-20 are now pending in the present application. This Action is made FINAL.
Response to Amendment
2.	The outstanding rejections of Claims 1-20 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claims 1, 11, and 19 filed on July 25, 2022.	
Information Disclosure Statement
3.	The information disclosure statement submitted on July 25, 2022 has been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Patent Application Publication # 2017/00293945 A1), in view of Zhou et al. (U.S. Patent Application Publication # 2015/0341130 A1), and Gabriel et al. (U.S. Patent Application Publication # 2004/0106405 A1).
Regarding claim 1, Li teaches a method comprising: 
receiving, by a wireless device from a wireless node, an advertisement message (read as Forwarding plane device can send an advertisement message to a Host (Fig.4 @ 402; Paragraph [0109]) Also , “The advertisement message includes a beacon message in a WLAN network or a router advertisement message in an IPv6 network.”(Paragraph [0091])); 
However, Li fails to explicitly teach a message comprising an indication of support for latency sensitive traffic and a first plurality of parameters 5for a plurality of time slots available for prioritized access in a wireless local area network (WLAN) to communicate data;
sending, by the wireless device to the wireless node, a request to assign at least one time slot of the plurality of time slots to the wireless device for prioritized access, the request including an indication of a type of traffic associated with the wireless device;
receiving, by the wireless device from the wireless node, a response granting access to a 10first time slot of the plurality of time slots, 
the response indicating one or more parameters of the first plurality of parameters for the first time slot; and 
accessing, by the wireless device, the first time slot according to the one or more parameters of the first plurality of parameters indicated in the response.
Zhou et al. teach a method wherein a message comprising an indication of support for latency sensitive traffic and a first plurality of parameters 5for a plurality of time slots available for prioritized access in a wireless local area network (WLAN) to communicate data (Fig(s).3, 5A, and 5B);
sending, by the wireless device to the wireless node, a request to assign at least one time slot of the plurality of time slots to the wireless device for prioritized access (read as soft TDM signaling (Fig(s).10 @ 820-b and 13 @ 1330; Abstract; Paragraph [0056]); For example, “sending soft TDM signaling to convey connection information associated with a wireless medium, e.g., EDCA connection parameters, time slot information, STA 115 group parameters, periodicity information, etc.” (Paragraph [0056]) For example, “Soft TDM in EDCA may allow the STAs 115 from a group of STAs 115 to access the time slots with a different priority than a second group of STAs 115.”(Paragraph [0056]) Also, “the soft TDM assignment fields 315 may be sent in a beacon, a probe request message, a probe response message, an association request message, or an association response message.”(Paragraph [0065]));
receiving, by the wireless device from the wireless node, a response granting access to a 10first time slot of the plurality of time slots (read as response messages (Fig(s).10 @ 810-b and 13 @ 1330; Paragraph [0065]); For example, “the soft TDM assignment fields 315 may be sent in a beacon, a probe request message, a probe response message, an association request message, or an association response message.”(Paragraph [0065])), 
the response indicating one or more parameters of the first plurality of parameters for the first time slot (read as “Various NC soft TDM assignment rules may be provided in the signal.”(Paragraph [0084])); and 
accessing, by the wireless device, the first time slot according to the one or more parameters of the first plurality of parameters indicated in the response. (read as TDM soft assignment field (Fig(s).10 @ 815-b and 13 @ 1310, 815-c, 1115-c; Paragraph(s) [0065] and [0084]); For example, “the soft TDM assignment fields 315 may be sent in a beacon, a probe request message, a probe response message, an association request message, or an association response message.”(Paragraph [0065]) For example, “the first node 205-c may configured to send a signal 720 to the secondary node 115-h that conveys the connection information, e.g., a soft TDM assignment field, to permit the secondary node 115-h to communicate during the NC time slot. Various NC soft TDM assignment rules may be provided in the signal. ”(Paragraph [0084]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the Soft TDM assignment and NC time slot access components as taught by Zhou et al. with the different wireless devices as taught by Li for the purpose of enhancing resource allocation management by devices in a WLAN. 
However, Li et al. and Zhou et al. fail to explicitly teach the request including an indication of a type of traffic associated with the wireless device;
Gabriel et al. teach the request including an indication of a type of traffic associated with the wireless device (read as a radio access bearer (RAB) assignment message (Paragraph [0111]); For example, “Messages received conforming to the RANAP can be radio access bearer (RAB) assignment request messages providing, for each RAB assignment request, information on the corresponding type of traffic or service in the form of parameters known as RAB parameters (including the maximum bit rate, the traffic class, and the transmission time-delay, or a source statistics descriptor (SSD) parameter).”(Paragraph [0111]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the RAB assignment request as taught by Gabriel et al. and the Soft TDM assignment and NC time slot access components as taught by Zhou et al. with the different wireless devices as taught by Li for the purpose of improving traffic scheduling for devices in a WLAN.
Regarding claim 11, Li teaches a wireless device comprising: 
receive, from a wireless node, an advertisement message (read as Forwarding plane device can send an advertisement message to a Host (Fig.4 @ 402; Paragraph [0109]) Also , “The advertisement message includes a beacon message in WLAN network or a router advertisement message in an IPv6 network.”(Paragraph [0091])); 
However, Li fails to explicitly teach one or more processors configured to:
5aaaAa message comprising an indication of support for latency sensitive traffic and a first plurality of parameters for a plurality of time slots available for prioritized access in a wireless local area network (WLAN) to communicate data; 
send, to the wireless node, a request to assign at least one time slot of the plurality of 10time slots to the wireless device for prioritized access, the request including an indication of a type of traffic associated with the wireless device; 
receive, from the wireless node, a response granting access to a first time slot of the plurality of time slots, 
the response indicating one or more parameters of the first plurality of parameters for the first time slot; and 
access the first time slot according to the one or more parameters of the first plurality 15of parameters indicated in the response.
Zhou et al. teach wireless device(s) (Fig(s),1, 10, and 13) comprising one or more processors (Fig.13 @ 1310) configured to:
5aaaAa message comprising an indication of support for latency sensitive traffic and a first plurality of parameters for a plurality of time slots available for prioritized access in a wireless local area network (WLAN) to communicate data (Fig(s).3, 5A, and 5B); 
send, to the wireless node, a request to assign at least one time slot of the plurality of 10time slots to the wireless device for prioritized access (read as soft TDM signaling (Fig(s).10 @ 820-b and 13 @ 1330; Abstract; Paragraph [0056]); For example, “sending soft TDM signaling to convey connection information associated with a wireless medium, e.g., EDCA connection parameters, time slot information, STA 115 group parameters, periodicity information, etc.” (Paragraph [0056]) For example, “Soft TDM in EDCA may allow the STAs 115 from a group of STAs 115 to access the time slots with a different priority than a second group of STAs 115.”(Paragraph [0056]) Also, “the soft TDM assignment fields 315 may be sent in a beacon, a probe request message, a probe response message, an association request message, or an association response message.”(Paragraph [0065])); 
receive, from the wireless node, a response granting access to a first time slot of the plurality of time slots (read as response messages (Fig(s).10 @ 810-b and 13 @ 1330; Paragraph [0065]); For example, “the soft TDM assignment fields 315 may be sent in a beacon, a probe request message, a probe response message, an association request message, or an association response message.”(Paragraph [0065])), 
the response indicating one or more parameters of the first plurality of parameters for the first time slot (read as “Various NC soft TDM assignment rules may be provided in the signal.”(Paragraph [0084])); and 
access the first time slot according to the one or more parameters of the first plurality 15of parameters indicated in the response. (read as TDM soft assignment field (Fig(s).10 @ 815-b and 13 @ 1310, 815-c, 1115-c; Paragraph(s) [0065] and [0084]); For example, “the soft TDM assignment fields 315 may be sent in a beacon, a probe request message, a probe response message, an association request message, or an association response message.”(Paragraph [0065]) For example, “the first node 205-c may configured to send a signal 720 to the secondary node 115-h that conveys the connection information, e.g., a soft TDM assignment field, to permit the secondary node 115-h to communicate during the NC time slot. Various NC soft TDM assignment rules may be provided in the signal. ”(Paragraph [0084]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the computer hardware architecture, the Soft TDM assignment, and NC time slot access components as taught by Zhou et al. with the different wireless devices as taught by Li for the purpose of enhancing resource allocation management by devices in a WLAN.
However, Li et al. and Zhou et al. fail to explicitly teach the request including an indication of a type of traffic associated with the wireless device;
Gabriel et al. teach the request including an indication of a type of traffic associated with the wireless device (read as a radio access bearer (RAB) assignment message (Paragraph [0111]); For example, “Messages received conforming to the RANAP can be radio access bearer (RAB) assignment request messages providing, for each RAB assignment request, information on the corresponding type of traffic or service in the form of parameters known as RAB parameters (including the maximum bit rate, the traffic class, and the transmission time-delay, or a source statistics descriptor (SSD) parameter).”(Paragraph [0111]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the RAB assignment request as taught by Gabriel et al. and the Soft TDM assignment and NC time slot access components as taught by Zhou et al. with the different wireless devices as taught by Li for the purpose of improving traffic scheduling of devices in a WLAN.
Regarding claim 19, Li teaches a method comprising: 
transmitting, by the wireless node, an advertisement message (read as Forwarding plane device can send an advertisement message to a Host (Fig.4 @ 402; Paragraph [0109]) Also , “The advertisement message includes a beacon message in a WLAN network or a router advertisement message in an IPv6 network.”(Paragraph [0091])); 
However, Li fails to explicitly teach the step to 20configuring, by a wireless node, a time interval into a plurality of time slots having a first plurality of parameters for prioritized access in a wireless local area network (WLAN) to communicate data; 
transmitting, by the wireless node to a plurality of wireless devices, a message indicating the plurality of time slots available for prioritized access to communicate 25data; and
receiving, by the wireless node from a first wireless device of the plurality of wireless devices, a request to assign a first time slot of the plurality of time slots to the first wireless device for prioritized access, the request including an indication of a type of traffic associated with the first wireless device
wherein the first wireless device accesses the first time slot according to the first plurality of parameters. 
Zhou et al. teach a method configuring, by a wireless node, a time interval into a plurality of time slots having a first plurality of parameters for prioritized access in a wireless local area network (WLAN) to communicate data (read as soft TDM signaling (Fig(s).10 @ 820-b and 13 @ 1330; Abstract; Paragraph [0056]); For example, “sending soft TDM signaling to convey connection information associated with a wireless medium, e.g., EDCA connection parameters, time slot information, STA 115 group parameters, periodicity information, etc.” (Paragraph [0056]) For example, “Soft TDM in EDCA may allow the STAs 115 from a group of STAs 115 to access the time slots with a different priority than a second group of STAs 115.”(Paragraph [0056]) Also, “the soft TDM assignment fields 315 may be sent in a beacon, a probe request message, a probe response message, an association request message, or an association response message.”(Paragraph [0065])); 
transmitting, by the wireless node to a plurality of wireless devices, a message indicating the plurality of time slots available for prioritized access to communicate 25data (Fig(s).3, 4, 5A, and 5B); and
receiving, by the wireless node from a first wireless device of the plurality of wireless devices, a request to assign a first time slot of the plurality of time slots to the first wireless device for prioritized access (read as request message(s) with a TDM soft assignment field (Fig(s).10 @ 810-b and 13 @ 1330; Paragraph [0065]); For example, “the soft TDM assignment fields 315 may be sent in a beacon, a probe request message, a probe response message, an association request message, or an association response message.”(Paragraph [0065]) For example, “the first node 205-c may configured to send a signal 720 to the secondary node 115-h that conveys the connection information, e.g., a soft TDM assignment field, to permit the secondary node 115-h to communicate during the NC time slot. Various NC soft TDM assignment rules may be provided in the signal. ”(Paragraph [0084])), 
wherein the first wireless device accesses the first time slot according to the first plurality of parameters. (read as “Various NC soft TDM assignment rules may be provided in the signal.”(Paragraph [0084]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the Soft TDM assignment, and NC time slot access components as taught by Zhou et al. with the different wireless devices as taught by Li for the purpose of enhancing resource allocation management by devices in a WLAN.
However, Li et al. and Zhou et al. fail to explicitly teach the request including an indication of a type of traffic associated with the wireless device;
Gabriel et al. teach the request including an indication of a type of traffic associated with the wireless device (read as a radio access bearer (RAB) assignment message (Paragraph [0111]); For example, “Messages received conforming to the RANAP can be radio access bearer (RAB) assignment request messages providing, for each RAB assignment request, information on the corresponding type of traffic or service in the form of parameters known as RAB parameters (including the maximum bit rate, the traffic class, and the transmission time-delay, or a source statistics descriptor (SSD) parameter).”(Paragraph [0111]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the RAB assignment request as taught by Gabriel et al. and the Soft TDM assignment and NC time slot access components as taught by Zhou et al. with the different wireless devices as taught by Li for the purpose of improving traffic scheduling for devices in a WLAN.
Regarding claims 2 and 12, and as applied to claims 1 and 11 above, Li teaches a Forwarding plane device sending an advertisement message to a Host (Fig.4 @ 402; Paragraph(s) [0091] and [0109])
Gabriel et al. teach “Messages received conforming to the RANAP can be radio access bearer (RAB) assignment request messages providing, for each RAB assignment request, information on the corresponding type of traffic or service in the form of parameters known as RAB parameters (including the maximum bit rate, the traffic class, and the transmission time-delay, or a source statistics descriptor (SSD) parameter).”(Paragraph [0111]) 
However, Li and Gabriel et al. fail to explicitly teach receiving, by the wireless device from the wireless node, 15a message indicating a second plurality of time slots for non-prioritized access to communicate data, 
the second plurality of time slots associated with a second plurality of parameters different from the first plurality of parameters.
Zhou et al. teach a method for receiving, by the wireless device from the wireless node, 15a message indicating a second plurality of time slots for non-prioritized access to communicate data (read as “the first node 205-c may configured to send a signal 720 to the secondary node 115-h that conveys the connection information, e.g., a soft TDM assignment field, to permit the secondary node 115-h to communicate during the NC time slot.”(Paragraph [0084])), 
the second plurality of time slots associated with a second plurality of parameters different from the first plurality of parameters.  (read as “the secondary node 115-h, may be configured to communicate during the NC time slot at a priority lower or higher than the primary node 115-g. The lower priority level may be achieved by using less aggressive EDCA parameter or lower CCA energy detection threshold levels.” (Paragraph [0084]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the RAB assignment request as taught by Gabriel et al. and  the function for generating and exchanging Soft TDM signaling(s) as taught by Zhou et al. with the different wireless devices as taught by Li for the purpose of improving traffic scheduling for devices in a WLAN.
Regarding claims 3 and 13, and as applied to claims 1 and 11 above, Li teaches a Forwarding plane device sending an advertisement message to a Host (Fig.4 @ 402; Paragraph(s) [0091] and [0109]) 
Gabriel et al. teach “Messages received conforming to the RANAP can be radio access bearer (RAB) assignment request messages providing, for each RAB assignment request, information on the corresponding type of traffic or service in the form of parameters known as RAB parameters (including the maximum bit rate, the traffic class, and the transmission time-delay, or a source statistics descriptor (SSD) parameter).”(Paragraph [0111]) 
However, Li and Gabriel et al. fail to explicitly teach wherein the first plurality of parameters includes enhanced distribution channel access (EDCA) parameters for prioritized access.
Zhou et al. teach a method wherein the first plurality of parameters includes enhanced distribution channel access (EDCA) parameters for prioritized access. (read as  EDCA parameter (Paragraph [0084]) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the RAB assignment request as taught by Gabriel et al. and the function for generating and exchanging Soft TDM signaling comprising of EDCA parameter(s) as taught by Zhou et al. with the different wireless devices as taught by Li for the purpose of improving traffic scheduling for devices in a WLAN.
Regarding claims 4 and 14, and as applied to claims 1 and 11 above, Li teaches a Forwarding plane device sending an advertisement message to a Host (Fig.4 @ 402; Paragraph(s) [0091] and [0109]) 
Gabriel et al. teach “Messages received conforming to the RANAP can be radio access bearer (RAB) assignment request messages providing, for each RAB assignment request, information on the corresponding type of traffic or service in the form of parameters known as RAB parameters (including the maximum bit rate, the traffic class, and the transmission time-delay, or a source statistics descriptor (SSD) parameter).”(Paragraph [0111]) 
However, Li and Gabriel et al. fail to explicitly teach 20 wherein the first plurality of parameters includes at least one of:
a parameter of a time interval duration that includes one or more of the time slots,
a parameter for slot duration, 
a parameter for contention window or 
a parameter for interframe spacing. 
Zhou et al. teach a method wherein the first plurality of parameters includes at least one of:
a parameter of a time interval duration that includes one or more of the time slots,
a parameter for slot duration (read as duration field (Fig.3 @ 315-a-2, 5A @ 510, 5B @ 510-a ; Paragraph(s) [0009] and [0072])), 
a parameter for contention window or 
a parameter for interframe spacing.   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the RAB assignment request as taught by Gabriel et al. and the function for generating and exchanging Soft TDM signaling comprising of duration field as taught by Zhou et al. with the different wireless devices as taught by Li for the purpose of improving traffic scheduling for devices in a WLAN.
Regarding claims 5 and 15, and as applied to claims 1 and 11 above, Li teaches a Forwarding plane device sending an advertisement message to a Host (Fig.4 @ 402; Paragraph(s) [0091] and [0109]) 
Gabriel et al. teach “Messages received conforming to the RANAP can be radio access bearer (RAB) assignment request messages providing, for each RAB assignment request, information on the corresponding type of traffic or service in the form of parameters known as RAB parameters (including the maximum bit rate, the traffic class, and the transmission time-delay, or a source statistics descriptor (SSD) parameter).”(Paragraph [0111]) 
However, Li and Gabriel et al. fail to explicitly teach a method comprising:
accessing, by the wireless device for a first type of traffic according to the first plurality of parameters, 
the first time slot according to a contention window and a first timer configured for prioritized access; and 
accessing, by the wireless device for a second type of traffic, the first time slot according 5to a second timer for non-prioritized access, the second timer different from the first timer. 
Zhou et al. teach a method comprising:
accessing, by the wireless device for a first type of traffic according to the first plurality of parameters, the first time slot according to a contention window and a first timer configured for prioritized access (read as primary EDCA parameters (Fig.5B @ 535)); and 
accessing, by the wireless device for a second type of traffic, the first time slot according 5to a second timer for non-prioritized access, the second timer different from the first timer. (read as secondary EDCA parameters (Fig.5B @ 535))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the RAB assignment request as taught by Gabriel et al. and the function for generating and exchanging Soft TDM signaling comprising of EDCA parameter(s) as taught by Zhou et al. with the different wireless devices as taught by Li for the purpose of improving traffic scheduling for devices in a WLAN.
Regarding claims 6 and 16, and as applied to claims 1 and 11 above, Li teaches a Forwarding plane device sending an advertisement message to a Host (Fig.4 @ 402; Paragraph(s) [0091] and [0109]) 
Gabriel et al. teach “Messages received conforming to the RANAP can be radio access bearer (RAB) assignment request messages providing, for each RAB assignment request, information on the corresponding type of traffic or service in the form of parameters known as RAB parameters (including the maximum bit rate, the traffic class, and the transmission time-delay, or a source statistics descriptor (SSD) parameter).”(Paragraph [0111]) 
However, Li and Gabriel et al. fail to explicitly teach a method comprising: 
accessing, by the wireless device, a second time slot of the plurality of time slots according to a second plurality of parameters different from the first plurality of parameters.
Zhou et al. teach a method comprising: 
accessing, by the wireless device, a second time slot of the plurality of time slots according to a second plurality of parameters different from the first plurality of parameters. (read as EDCA parameter(s) (Fig.3 @ 315-a-5; Paragraph [0063]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the RAB assignment request as taught by Gabriel et al. and the function for generating and exchanging Soft TDM signaling comprising of EDCA parameter(s) as taught by Zhou et al. with the different wireless devices as taught by Li for the purpose of improving traffic scheduling for devices in a WLAN.
Regarding claims 7 and 17, and as applied to claims 1 and 11 above, Li teaches a Forwarding plane device sending an advertisement message to a Host (Fig.4 @ 402; Paragraph(s) [0091] and [0109]) 
Gabriel et al. teach “Messages received conforming to the RANAP can be radio access bearer (RAB) assignment request messages providing, for each RAB assignment request, information on the corresponding type of traffic or service in the form of parameters known as RAB parameters (including the maximum bit rate, the traffic class, and the transmission time-delay, or a source statistics descriptor (SSD) parameter).”(Paragraph [0111]) 
However, Li and Gabriel et al. fail to explicitly teach a method comprising: 
10sending, by the wireless device to the wireless node, the request to assign a first set of time slots of the plurality of time slots to the wireless device for prioritized access, 
the first set of time slots comprising at least of: 
a time slot for uplink traffic, 
a time slot for downlink traffic, 
a contiguous number of time slots, or 
a non-contiguous number of time slots (read as NC time slot (Paragraph [0084])); and 
accessing, by the wireless device, the first set of time slots according to the first plurality 15of parameters. 
Zhou et al. teach a method a method comprising: 
10sending, by the wireless device to the wireless node, the request to assign a first set of time slots of the plurality of time slots to the wireless device for prioritized access (read as request (Fig(s).3, 5A, and 5B; Paragraph [0065])), 
the first set of time slots comprising at least of: 
a time slot for uplink traffic, 
a time slot for downlink traffic, 
a contiguous number of time slots, or 
a non-contiguous number of time slots (read as NC time slot soft TDM scheduling (Paragraph [0085])); and 
accessing, by the wireless device, the first set of time slots according to the first plurality 15of parameters. (read as NC time slot access component (Fig.13 @ 1115-b))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the RAB assignment request as taught by Gabriel et al. and the function for generating and exchanging Soft TDM signaling comprising of NC time slot  soft TDM scheduling and NC time slot access component as taught by Zhou et al. with the different wireless devices as taught by Li for the purpose of improving traffic scheduling for devices in a WLAN.
Regarding claim 8, and as applied to claim 1 above, Li teaches a Forwarding plane device sending an advertisement message to a Host (Fig.4 @ 402; Paragraph(s) [0091] and [0109]) 
Gabriel et al. teach “Messages received conforming to the RANAP can be radio access bearer (RAB) assignment request messages providing, for each RAB assignment request, information on the corresponding type of traffic or service in the form of parameters known as RAB parameters (including the maximum bit rate, the traffic class, and the transmission time-delay, or a source statistics descriptor (SSD) parameter).”(Paragraph [0111]) 
However, Li and Gabriel et al. fail to explicitly teach a method comprising: 
accessing, by the wireless device, a first time interval of the first time slot for a first data communication; and 
accessing, by a second wireless device, a second time interval of the first time slot for a 20second data communication, the second time interval different from the first time interval.
Zhou et al. teach a method comprising: 
accessing, by the wireless device, a first time interval of the first time slot for a first data communication (read as primary EDCA parameters (Fig.5B @ 535)); and 
accessing, by a second wireless device, a second time interval of the first time slot for a 20second data communication, the second time interval different from the first time interval. (read as secondary EDCA parameters (Fig.5B @ 535))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the RAB assignment request as taught by Gabriel et al. and the function for generating and exchanging Soft TDM signaling comprising of EDCA parameter(s) as taught by Zhou et al. with the different wireless devices as taught by Li for the purpose of improving traffic scheduling for devices in a WLAN.
Regarding claims 9 and 18, and as applied to claims 1 and 11 above, Li teaches a Forwarding plane device sending an advertisement message to a Host (Fig.4 @ 402; Paragraph(s) [0091] and [0109]) 
Gabriel et al. teach “Messages received conforming to the RANAP can be radio access bearer (RAB) assignment request messages providing, for each RAB assignment request, information on the corresponding type of traffic or service in the form of parameters known as RAB parameters (including the maximum bit rate, the traffic class, and the transmission time-delay, or a source statistics descriptor (SSD) parameter).”(Paragraph [0111]) 
However, Li and Gabriel et al. fail to explicitly teach a method comprising receiving, by the wireless device from the wireless node responsive to the request, the response assigning the first time slot of the plurality of time slots to the wireless device, 
wherein the first time slot is a different time slot from the at least one time slot requested by the wireless device. 
Zhou et al. teach a method comprising receiving, by the wireless device from the wireless node responsive to the request, the response assigning the first time slot of the plurality of time slots to the wireless device (read as response message (Paragraph [0065])), 
wherein the first time slot is a different time slot from the at least one time slot requested by the wireless device. (read as non-concurrent time slot (Paragraph [0007]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the RAB assignment request as taught by Gabriel et al. and the function for generating and exchanging Soft TDM signaling comprising of non-concurrent time slot as taught by Zhou et al. with the different wireless devices as taught by Li for the purpose of improving traffic scheduling for devices in a WLAN.
Regarding claim 10, and as applied to claim 1 above, Li teaches a Forwarding plane device sending an advertisement message to a Host (Fig.4 @ 402; Paragraph(s) [0091] and [0109]) 
Gabriel et al. teach “Messages received conforming to the RANAP can be radio access bearer (RAB) assignment request messages providing, for each RAB assignment request, information on the corresponding type of traffic or service in the form of parameters known as RAB parameters (including the maximum bit rate, the traffic class, and the transmission time-delay, or a source statistics descriptor (SSD) parameter).”(Paragraph [0111]) 
However, Li and Gabriel et al. fail to explicitly teach fails to explicitly teach wherein the advertisement message includes at least one of: 
a beacon signal, 
a probe response or 
an action frame.  
Zhou et al. teach a method wherein the advertisement message includes at least one of: 
a beacon signal (read as beacon (Paragraph [0065])), 
a probe response (read as a probe response message (Paragraph [0065])) or 
an action frame. (soft TDM signaling (Fig(s).3, 5A, and 5B; Paragraph [0056]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the RAB assignment request as taught by Gabriel et al. and a function for generating and exchanging a beacon comprising of Soft TDM assignment field as taught by Zhou et al. with the different wireless devices as taught by Li for the purpose of improving traffic scheduling for devices in a WLAN.
Regarding claim 20, Li, as modified by Zhou et al. and Gabriel et al., teaches a wireless node comprising: 
one or more processors configured to implement the method of claim 19. (Fig.9 @ 902, Fig.10 @ 1002; Paragraph(s) [0196]-[0197])
Response to Arguments
5.	Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Sevindik et al. (U.S. Patent Application Publication # 2020/0213862 A1) teach “ the first channel message is generated by the first CBSD to include one or more of the following: a frequency spectrum channel allocation update request, an indication of the traffic type determined to be carried by the first CBSD during a time period equal to the first time interval while the initial frequency spectrum channel was used for communications by the first CBSD, an UE average power headroom value determined by the first CBSD during the time period equal to the first time interval while the initial frequency spectrum channel was used for communications by the first CBSD, and an average uplink bit error rate determined by the first CBSD during the time period equal to the first time interval while the initial frequency spectrum channel was used for communications by the first CBSD.”(Paragraph [0145]) 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
July 30, 2022